Citation Nr: 1744231	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for vertigo, to include Ménière's syndrome.

2. Entitlement to an earlier effective date for a low back disability.

3. Entitlement to an earlier effective date for an adjustment disorder.

4. Entitlement to an initial compensable evaluation for a bilateral knee disability since February 14, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION


The Veteran had active service from January 1977 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In May 2017, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. The Veteran's vertigo was incurred in service.

2. The August 1997 denials of service connection for a psychiatric disorder and a low back disability are final because the Veteran did not file a notice of disagreement with either decision within one year of notification. 

3. The Veteran's bilateral knee disability demonstrates as pain, tenderness, and stiffness, but does not demonstrate with restricted forward flexion to 45 degrees, restricted extension to 5 degrees, subluxation, or effusion


CONCLUSIONS OF LAW

1. The criteria for service connection for vertigo, to include Ménière's syndrome, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for an effective date prior to August 13, 2012, for the award of service connection for an adjustment disorder have not been met. 38 U.S.C.A.       §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.158, 3.160, 3.400 (2016).

3. The criteria for an effective date prior to February 14, 2011, for the award of service connection for a low back disability have not been met. 38 U.S.C.A.          §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.158, 3.160, 3.400 (2016).

4. The criteria for an initial compensable rating for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records show the Veteran reported several instances of dizziness throughout his military career, including a report of dizzy spells in July 1995. Most instances were attributed to a viral infection. In May 1984 he reported vertigo and dizziness, and was assessed as "rule out pneumonia." There is no documented diagnosis of vertigo in service.  

In October 1997, a few months after separation, the Veteran was diagnosed with vertigo. VA treatment records indicate he has since been diagnosed with and receives treatment for Ménière's syndrome, which is characterized by "hearing loss, tinnitus, and vertigo resulting from non-suppurative disease of the labyrinth with edema." Dorland's Illustrated Medical Dictionary 539 (32nd ed. 2012).

The May 2011 VA medical examiner opined that vertigo was not related to service because of a lack of an in-service diagnosis. This opinion is not probative because it does not address the Veteran's medical history of symptoms in service and does not consider that service connection can be granted for symptoms of a condition later diagnosed as a disability that can be service-connected.  See 38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection for vertigo, to include Ménière's syndrome, is granted.

Earlier Effective Dates

The law regarding effective dates states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110 (a). This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400.

Appellate review of a rating decision is initiated by a Notice of Disagreement and perfected by filing a completed Substantive Appeal (VA Form 9) once a Statement of the Case has been furnished. 38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.200. Failure to perfect an appeal renders a rating decision final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.302, 20.1103. A final decision is generally not subject to revision on the same factual basis. 38 C.F.R. § 3.104 (a). 

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105 (a). When a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective date. Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006). A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality. Id.

The Veteran contends that both his service-connected low back disability and his adjustment disorder should be granted earlier effective dates based on a claim filed in February 1997 for service connection for low back pain and a psychiatric disorder, to include anxiety and stress. 

With regards to his back disability, the Veteran stated in his June 2012 notice of disagreement that "[i]f this condition is service-connected today, it was service-connected in 1997." In addition, he contends that the August 1997 notification letter informing him of his denial for service connection for low back pain and for a psychiatric disorder did not include the VA Form 4107 as referenced, entitled "Your Rights to Appeal Our Decision." The Veteran stated he would have disagreed with the August 1997 decision had he been advised of the one-year restriction prior to finality, and that his now-service-connected low back disability and adjustment disorder should be effective as of the initial February 1997 claim because he did not receive proper notice of his appellate rights. He further contends that the electronic record of his claims file does not contain a VA Form 4107 associated with the August 1997 notification letter, and that this fact corroborates his contention that he did not receive notice of his appellate rights. 

The Board will deny the claims. The August 1997 rating decision noted that the Veteran was denied service connection for a back disability because, upon examination, the Veteran's back was "normal" and did not demonstrate any "objective evidence of clinical pathology." In other words, the Veteran did not have a disability that could be service-connected. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In absence of proof of a present disability there can be no valid claim."). Similarly, the Veteran was initially denied service connection for a psychiatric disorder, to include anxiety and stress, because, upon examination, the Veteran did not demonstrate a psychiatric condition that could be service-connected. The March 1997 VA examiner, a psychiatrist, noted the Veteran did not have "any psychiatric disability." 

Further, the Veteran does not contend that he did not receive notice of the denial, but that he did not receive VA Form 4107. The Board notes that in most instances, the enclosures referenced in VA notification letters are not included in the electronic record, and that therefore a lack of a copy of a referenced enclosure in the electronic record is not indicative that the Veteran did not receive such a notice. In addition, the Veteran was in receipt of a previous denial for vocational rehabilitation benefits in March 1997, which also referenced an enclosed copy of VA Form 4107. Finally, the Veteran continued to appeal other issues, with the assistance of his representative, when the August 1997 rating decision was pending finality. The United States Court of Appeals for Veterans Claims (Court) has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process. See YT v. Brown, 9 Vet. App. 195 (1996). The Court specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations. Id. at 199. While the Veteran asserts that he never received notice of his appellate rights in August 1997, the record does not contain evidence that would support this assertion, and his statements alone are insufficient to rebut the presumption of regularity in the administrative process. Therefore, the Veteran was on constructive notice that he had one year to disagree with the August 1997 rating decision. The Veteran did not file a notice of disagreement within one year of the rating decision for either claimed disability, and the decision became final in August 1998.  
 
The RO granted service connection in April 2012 for a low back strain based on clinical findings of limited forward flexion. The effective date was February 14, 2011, the date the petition to reopen the previously denied claim was received. The claim for an earlier effective date for a low back disability is denied.

The VA received a new claim for insomnia on August 13, 2012. Upon examination, the Veteran was diagnosed with an adjustment disorder which was service-connected. This claim was not a petition to reopen a previously denied claim, but rather a new claim for benefits. Therefore, August 13, 2012, is the earliest effective date allowed by law. 

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In assigning a higher disability rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has a noncompensable evaluation for degenerative joint disease of his bilateral knees under DC 5260 based on arthritis, confirmed by x-rays, with normal limitations of flexion. The Veteran contends his disability warrants a higher initial evaluation because he experiences sharp pain, stiffness, and flare-ups with limitation of motion. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Provision 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

The average normal range of motion of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees. 38 C.F.R. § 4.71, Plate II. 

Traumatic arthritis is to be rated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010 (2016). Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. Note (1) states that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. Note (2) states that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive. 38 C.F.R.      § 4.71a, DC 5003 (2016). 

DC 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a noncompensable rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. Flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, DC 5260 (2016).  

November 2010 treatment records indicate the Veteran reported chronic pain in his knees, with stiff joints and pain. He was treated with ibuprofen, and assessed with possible osteoarthritis. Subsequent x-rays showed mild tri-compartmental degenerative joint disease of the bilateral knees, suggestive of bilateral patella alta. 

At the May 2011 VA medical examination, the Veteran reported a history of chronic pain, locking, tenderness, swelling and stiffness. He also reported flare-ups precipitated by physical activity, and treatment of over-the-counter pain relief medications. Upon examination, the examiner noted the both knees demonstrated tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation. Neither knee demonstrated locking pain, genu recurvatum, crepitus or ankylosis. Range of motion (ROM) testing showed both knees had flexion within normal limits, with repetitive testing within normal limits. Neither knee demonstrated joint function limitations due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. X-rays taken of the knees showed degenerative arthritic changes, with mild tri-compartmental degenerative joint disease suggestive of bilateral patella alta. The examiner diagnosed the Veteran with degenerative arthritis of the right and left knee joints.  

The medical evidence indicates the Veteran's bilateral knee disability demonstrates as pain, tenderness, and stiffness, but with no limitation of flexion. A compensable rating under 5260 is not warranted because the Veteran's knees do not demonstrate restricted forward flexion to 45 degrees. 

Since the Veteran's knees demonstrate with chronic painful motion, however, he is granted a 10 percent evaluation pursuant to DC 5003. 38 C.F.R. § 4.71a, DC 5003 (2016). 
  
	(CONTINUED ON NEXT PAGE)



















ORDER

Service connection for vertigo, to include Ménière's syndrome, is granted.

An earlier effective date for a low back disability is denied.

An earlier effective date for an adjustment disorder is denied.

An initial compensable evaluation for a bilateral knee disability with limitation of forward flexion is denied.

An evaluation of 10 percent for a bilateral knee disability with painful motion is granted.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


